DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (WO 2017/098728 A1) with translation provided by Ueda (US 2018/0358492 A1) in view of Kiso (US 6,204,443 B1).
	Regarding claims 1, 2, 7, 10, Ueda discloses a solar module comprising:
	 a front surface protective layer (20 [0029] tensile modulus 2.5 GPa)
	a second resin layer (22, silicone gel, .000005 GPa [0031])
	a third resin layer (24 [0032] EVA tensile modulus of elasticity in a range of 0.01 to 0.25 GPa);
	a rear surface sealing layer (26 [0034] [0035]) arranged under the third resin layer
	a rear surface protective layer (28 [0041] carbon reinforced plastic) arranged under the rear surface sealing layer and formed from a resin;
	 a photoelectric converter (10 [0034]) arranged between the third resin layer (24) and rear surface sealing layer (26).
	However, Ueda does not disclose a first resin layer between the front surface protective layer and the second resin layer.
	In addition, Ueda does not disclose that the first or third resin layer comprise slits.
	Kiso discloses a first resin layer (106 crosslinked layer) between a front surface protective member (103 which include ETFE 1.5 GPa ) and a second resin layer (107 non-crosslinked layer). Kiso discloses that the first resin layer is the same material as 
	Note that Ueda discloses that the silicone resin has a lower tensile modulus that EVA.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the encapsulant of Ueda to include an additional EVA layer (matching that of 24 of Ueda) which resembles that of the third resin layer because Kiso discloses doing so and furthermore because Kiso discloses a layer of lower tensile modulus layer between two EVA layers one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
	Ueda further discloses that slits can be added to any layer within the encapsulating structure in order to alleviate bubble trapping ([0118]-[0120]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first or third resin layer of Ueda so that slits are present as disclosed by Ueda because Ueda discloses that doing so will to alleviate bubble trapping and furthermore because Ueda discloses it is obvious to do so.
	Regarding claim 3, modified Ueda discloses all of the claim limitations as set forth above.
	In addition, Kiso discloses that the layer adjacent to the front surface cover (106) is thinner than that resin (106) which directly coats solar cell.
	Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (WO 2017/098728 A1) with translation provided by Ueda (US 2018/0358492 A1) in view of Kiso (US 6,204,443 B1) as applied to claims 1-3, 7, and 10 above and in further view of Inaba (US 2018/0166601 A1).
Regarding claim 11, modified Ueda discloses all of the claim limitations as set forth above.
However, Ueda does not disclose that the solar panel can be used in a transport application.
Inaba discloses that solar panels can be used in transport applications (see Fig. 1 [0021]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the application that the solar panel is used in of modified Ueda and to use it in a transport application as disclosed by Inaba because one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (WO 2017/098728 A1) with translation provided by Ueda (US 2018/0358492 A1) in view of Kiso (US 6,204,443 B1) as applied to claims 1-3, 7, and 10 above and in further view of Fujiwara (JPH10275928 A, Machine Translation).
Regarding claim 15, modified Ueda discloses all of the claim limitations as set forth above.
In addition, modified Ueda discloses that structures which prevent bubbles can be added to the first layer, but does not disclose penetration holes.
Fujiwara discloses that the plurality of holes (see Fig. 1A, sheets 2 and 5, through holes 3) can be formed in the first layer of encapsulant ([0009][0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the slits in the first layer of encapsulant of modified Ueda so that they were penetration holes instead as disclosed by Fujiwara because Fujiwara discloses that penetration holes provide the same function as the slits, namely preventing air bubble trapping.
	With regards to the limitation “the second layer is partly in direct contact with the front protective layer” the formation of holes in the first resin layer will allow for second resin layer to flow into holes during heating and thus the second resin layer will be partly in direct contact with the front surface protective layer.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	In addition, Ueda discloses all of the same materials as instantly disclosed and the same structure as instantly disclosed therefore, the property of the second layer is partly in direct contact with the front protective layer will be instantly performed by Ueda.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (WO 2017/098728 A1) with translation provided by Ueda (US 2018/0358492 A1) in view of Kiso (US 6,204,443 B1) in view of Fujiwara (JPH10275928 A, Machine Translation).
	Regarding claim 6, Ueda discloses a solar module comprising:
	 a front surface protective layer (20 [0029] tensile modulus 2.5 GPa)
	a second resin layer (22, silicone gel, .000005 GPa [0031])
	a third resin layer (24 [0032] EVA tensile modulus of elasticity in a range of 0.01 to 0.25 GPa);
	a rear surface sealing layer (26 [0034] [0035]) arranged under the third resin layer
	a rear surface protective layer (28 [0041] carbon reinforced plastic) arranged under the rear surface sealing layer and formed from a resin;
	 a photoelectric converter (10 [0034]) arranged between the third resin layer (24) and rear surface sealing layer (26).
	However, Ueda does not disclose a first resin layer between the front surface protective layer and the second resin layer.

	Kiso discloses a first resin layer (106 crosslinked layer) between a front surface protective member (103 which include ETFE 1.5 GPa ) and a second resin layer (107 non-crosslinked layer). Kiso discloses that the first resin layer is the same material as the third resin layer (106) (see Fig. 6).  The resin (106) is crosslinking had therefore will have a larger tensile modulus than the resin (107) which is non-crosslinked. 
	Note that Ueda discloses that the silicone resin has a lower tensile modulus that EVA.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the encapsulant of Ueda to include an additional EVA layer (matching that of 24 of Ueda) which resembles that of the third resin layer because Kiso discloses doing so and furthermore because Kiso discloses a layer of lower tensile modulus layer between two EVA layers one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
	Ueda further discloses that slits can be added to any layer within the encapsulating structure in order to alleviate bubble trapping ([0118]-[0120]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first or third resin layer of Ueda so that slits are present as disclosed by Ueda because Ueda discloses that doing so will to alleviate bubble trapping and furthermore because Ueda discloses it is obvious to do so.
Fujiwara discloses that the plurality of holes (see Fig. 1A, sheets 2 and 5, through holes 3) can be formed in the first layer of encapsulant ([0009][0018]).

	With regards to the limitation “the second layer is partly in direct contact with the front protective layer” the formation of holes in the first resin layer will allow for second resin layer to flow into holes during heating and thus the second resin layer will be partly in direct contact with the front surface protective layer.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	In addition, Ueda discloses all of the same materials as instantly disclosed and the same structure as instantly disclosed therefore, the property of the second layer is partly in direct contact with the front protective layer will be instantly performed by Ueda.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, 7, 10, 11, and 15 have been considered but are moot because the rejection has been changed due to the arguments being persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEVINA PILLAY/Primary Examiner, Art Unit 1726